Citation Nr: 1612252	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, both of which denied, in pertinent part, service connection for right ear hearing loss disability.

In June 2015, the Board remanded the appeal for evidentiary development.  In addition, the Board noted that in August 2009, less than one year following the March 2009 rating decision, new and material evidence was obtained that was sufficient to prevent the finality of the March 2009 rating decision, per 38 C.F.R. § 3.156(b).  A timely notice of disagreement was filed in July 2011.

When the case was most recently before the Board in October 2015 it was again remanded.


FINDING OF FACT

The Veteran does not meet the criteria for a current diagnosis of hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A November 2008 letter satisfied the duty to notify provisions, including proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  The November 2008 letter was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA examinations were conducted in December 2008, February 2013 and December 2015.  The record does not reflect that, when considered together, these examinations were inadequate for rating purposes.  The Board finds that collectively the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained medical opinions with adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2015 and October 2015 remands.  In addition to seeking an appropriate VA examination to determine the nature and etiology of any right ear hearing loss, the June 2015 remand specifically instructed the RO/AMC to obtain the Veteran's current VA treatment records, including the August 2009 audiogram.  The October 2015 remand instructed the RO/AMC to schedule the Veteran for a VA examination to determine the nature and etiology of any right ear hearing loss.  The Board finds that the RO has complied with the Board's instructions.  The Veteran's VA treatment records, to include the August 2009 audiogram, were obtained, and the December 2015 VA examination report substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157   (1993).

In considering all of the evidence under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  In this regard, the post service medical evidence shows that the Veteran is not diagnosed with right ear hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board finds the Veteran has not demonstrated a current disability of right ear hearing loss for the purpose of service connection. 

The auditory threshold for the Veteran's right ear at the December 2008, August 2009, February 2013, and December 2015 audiograms were all below 40 decibels and only one frequency was ever above 26 decibels.  In addition, his speech discrimination test was 98 percent in December 2015, 100 percent in February 2013, and it appears to have been 100 percent in December 2008.  As such, although the December 2008, February 2013 and December 2015 VA examiners found evidence of mild sensorineural hearing loss in the right ear, at no time do any audiology reports reflect any evidence that the Veteran met the criteria for hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible.  But, there is a difference between hearing loss and hearing loss disability.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  However, VA regulations establish when such hearing loss reaches the level of a disability.  Because the existence of hearing loss disability requires certain specific testing, the appellant is not competent to establish that he has hearing loss disability as defined by VA, as distinguished from just hearing loss.

Without a current disability, discussion of the remaining criteria for service connection is not warranted.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ."  38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


